DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach identifying, among the segments, one or more non-deliverable segments, each of the one or more non-deliverable segments violating a constraint of the radiotherapeutic apparatus; replacing the each of the one or more non-deliverable segments with an updated segment, wherein the updated segment does not violate a mechanical or efficiency constraint of the radiotherapeutic apparatus; determining an arc dose based on the updated segments and the selected segments that do not violate a mechanical or efficiency constraint of the radiotherapeutic apparatus; delivering radiation to the target region with the determined arc dose along the arc; and subtracting the determined arc dose from the prescribed dose to generate an updated prescribed dose; determining whether a condition for terminating the iteration process is met; and terminating the iteration process based on a result of the determination that the condition for terminating the iteration process is met as claimed in independent claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 20200353286), Cheng et al. (US 20130193351), Shepard et al. (US 20090225942), Sullivan et al. (US 20180099151) and Netsch et al. (US 20130301893) teaches radiotherapy planning system but fails to teach the allowable subject matter above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884